McCLELLAN, J.
It is too clear to require discussion or ax-gument to the demonstration of the proposition, that under the act of February 18, 1897, the fees of the county solicitor of Jackson county for convictions *229upon which, sentences to the penitentiary are passed, are payable out of the convict fund, and that it is the duty of the President of the Board of Inspectors of Convicts to request the Auditor in writing to draw his warrant on the treasurer for the payment of bills of costs, otherwise correct and within the limit of one hundred and fifty 'dollars, containing such solicitor’s fees. — Acts, 1896-97, p. 1532; Ex parte Lusk, 82 Ala. 519; Hogue v. Matthews, 89 Ala. 308.
The judgment of the city court awarding mandamus to the President of the Board of Convict Inspectors must, therefore, be affirmed.
Affirmed.